Title: From Thomas Jefferson to William H. Cabell, 17 August 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Dear Sir
                     
                            Monticello Aug. 17. 07.
                        
                        Your favors of the 11th. 12th. & 14th. were recieved yesterday being the first day for some days past that
                            the obstruction of the water courses has permitted the post to come through. I now return you the letters of Genl.
                            Matthews & Capt. Hardy. I inclose you also two offers of volunteers from Montgomery & Fauquier counties, because they
                            are expressly made, under the late act of Congress. I have recieved a great number of tenders of service at a moment’s
                            warning, which appearing to me to have relation merely to the repelling invasion in the quarter lately violated, and not
                            to intend an absolute engagement for 12. months, I have only accepted generally & vaguely without relation to the
                            Volunteer act.
                        Your letter mentioning the calling into service near the capes a company of Infantry, I inclosed to the
                            Secretary at war for his information & opinion, & recieved his answer yesterday. your observations satisfy him that
                            infantry alone can be effectual in that station, & induce him to think that the company of infantry should be a
                            substitute for that of cavalry, & that the latter should be discharged. to the weight of his opinion & advice as the
                            head of the department is added the apparent fact that the British squadron means to be quiet till orders from England, an
                            intention much strengthened by the complexion of Capt Hardy’s letter now returned. the duty therefore of husbanding our
                            resources for the moment of real want requires that I should approve his opinion & recommend the discharge of the
                            troop of cavalry. the company of infantry will be as vigilant as they can to cut off supplies from the squadron according
                            to the Proclamation. and it is proper that a daily express from the station of the company to the Norfolk post office
                            should be established under your Excellency’s direction. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    